EXHIBIT Pro forma information Due to the significance of the acquisition of HPI and the effect on the Company’s financial position and results of operations, the following unaudited pro forma condensed consolidated balance sheet is presented as if the transaction was consummated at the end of the periods presented, and the unaudited pro forma condensed statements of operations reflect the acquisition of HPI as if the transaction had been consummated at the beginning of the periods presented.The accompanying unaudited pro forma condensed financial statements should be read in conjunction with the notes to the unaudited condensed financial statements.The unaudited pro forma condensed financial statements may not be indicative of the results that actually would have occurred if the transaction had been effective on the dates indicated nor are they the results that may be obtained in the future. 1 Unaudited Pro Forma Condensed Statement of Operations AlumiFuel Power Corp. (f/k/a Inhibiton Therapeutics, Inc.) April 30, 2009 HPI Partners, LLC and Subsidiary March 31, 2009 Pro forma Entries Consolidation (Unaudited) Fee revenue $- $- $- $- Operating costs and expenses: Research and development - 13,813 - 13,813 Stock compensation expense - 1,587,328 C 1,587,328 Selling, general and administrative expenses: - - - Related party 33,600 - - 33,600 Other 138,534 268,773 - 407,307 Total operating costs and expenses 172,134 282,586 1,587,328 2,042,048 Other income (expense): Unrealized gain on investments - 35,000 - 35,000 Interest (expense) income, amortization of convertible note discount (7,324 ) - - (7,324 ) Interest expense (12,092 ) (4,382 ) - (16,474 ) Fair value adjustment of derivative liabilities (14,484 ) - - (14,484 ) Total other income (expense) (33,900 ) 30,618 - (3,282 ) Loss before income taxes (206,034 ) (251,968 ) (1,587,328 ) (2,045,330 ) Income tax provision - Net loss $(206,034 ) $(251,968 ) $(1,587,328 ) $(2,045,330 ) Basic and diluted loss per common share $(0.01 ) $(0.11 ) $- $(0.01 ) Weighted average common shares outstanding 22,759,326 2,237,500 168,885,797 D D 193,882,623 See notes to unaudited pro forma consolidated condensed financial statements. 2 Unaudited Pro Forma Condensed Statement of Operations AlumiFuel Power Corp. (f/k/a Inhibiton Therapeutics, Inc.)January 31, 2009 HPI Partners, LLC and SubsidiaryDecember 31, 2009 Pro forma entries Consolidation Fee revenue $- $20,000 $- $20,000 Operating costs and expenses: Research and development 14,879 14,879 Stock compensation expense 1,587,328 C 1,587,328 Selling, general and administrative expenses: Related party 132,000 132,000 Other 328,561 937,233 1,265,794 Total operating costs and expenses 460,561 952,112 1,587,328 3,000,001 Other income (expense): Asset acquisition costs (380,329 ) (380,329 ) Unrealized loss on investments (175,000 ) (175,000 ) Write-down of debt securities (605,563 ) (605,563 ) Interest (expense) income, amortization of convertible note discount (31,798 ) (31,798 ) Interest expense (330,274 ) (26,768 ) (357,042 ) Fair value adjustment of derivative liabilities 13,417 13,417 Total other income (expense) (348,655 ) (1,187,660 ) - (1,536,315 ) Loss before income taxes (809,216 ) (2,119,772 ) (1,587,328 ) (4,516,316 ) Income tax provision - Net loss $(809,216 ) $(2,119,772 ) $(1,587,328 ) $(4,516,316 ) Basic and diluted loss per common share $(0.04 ) $(1.30 ) $- $(0.02 ) Weighted average common shares outstanding 18,979,976 1,636,800 169,486,497 D 190,103,273 See notes to unaudited pro forma consolidated condensed financial statements. 3 Unaudited Pro Forma Condensed Balance Sheet AlumiFuel Power Corp. (f/k/a Inhibiton Therapeutics, Inc.)April 30, 2009 HPI Partners, LLC and SubsidiaryMarch 31, 2009 Pro form entries Consolidation (Unaudited) Assets Cash $35 $9,135 $- $9,170 Accounts receivable - - - Notes and interest receivable - 152,350 - 152,350 Prepaid expenses and deposits - 9,521 - 9,521 Total current assets 35 171,006 - 171,041 Property, plant and equipment - 1,917 - 1,917 Intangibles and other assets - 7,698 - 7,698 Investment securities - 70,000 - 70,000 $35 $250,621 $- $250,656 Liabilities and Shareholders' Deficit Current liabiliities Accounts andnotes payable: salaries payable 52,576 - 52,576 Accounts payable, related parties $94,250 75,821 - 170,071 Accounts payable, other 301,293 266,896 - 568,189 Derivative liability,convertible notes payable 41,067 - - 41,067 Notes payable, related party 215,351 52 - 215,403 Notes payable, other 35,200 654 - 35,854 Convertible notes payable, net of discount 254,122 - - 254,122 - Accrued interest payable: - Interest payable, convertible notes 13,499 - - 13,499 Interest payable, related party notes 38,989 - - 38,989 Interest payable, notes payable other 10,448 987 - 11,435 1,004,220 396,986 - 1,401,206 Commitments and contingencies Shareholders' deficit: Preferred stock - - 418 B 418 Common stock 22,826 2,237,500 (2,066,377 ) A,B 193,949 Additional paid-in capital 2,716,204 - 1,269,422 A,B,C 3,985,626 Retained deficit (3,743,215 ) (2,383,865 ) 796,537 A,C (5,330,543 ) (1,004,185 ) (146,365 ) - (1,150,550 ) $35 $250,621 $- $250,656 See notes to unaudited pro forma consolidated financial statements. 4 Notes to unaudited pro forma consolidated condensed financial statements. Pro Forma Adjustments: A. To close out the equity of HPI Partners following the transaction. B. To adjust the stockholders’ deficit to reflect the recapitalization of the Company with 193,949,290 shares outstanding at $.001 par valueof common stock and 418,500 shares outstanding at $.001 par value of Series A preferred stock outstanding following the transaction. C. To record stock compensation expense for warrants issued in the transaction. D. To adjust the weighted average common shares outstanding to reflect the issuance of 171,123,297 shares of common stock as if they were issued at the beginning of the period. 5
